Citation Nr: 1236764	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the Veteran is competent for the purpose of direct receipt of his VA compensation benefits?

2.  Entitlement to an initial disability rating greater than 10 percent for the service-connected ?gastroesophageal reflux disease (GERD).  

3.  Entitlement to an initial disability rating greater than 30 percent for the service-connected ?posttraumatic stress disorder (PTSD) prior to March 23, 2005.  

4.  Entitlement to an initial disability rating greater than 70 percent for the service-connected ?PTSD beginning on October 8, 2010.

5.  Entitlement to an initial compensable disability rating for the service-connected right knee disability from March 23, 2005 to August 3, 2009.

6.  Entitlement to an initial disability rating greater than 10 percent for the service-connected right knee disability beginning on August 3, 2009 to July 1, 2010.

7.  Entitlement to an initial disability rating greater than 20 percent for the service-connected right knee disability beginning on July 1, 2010 to December 1, 2011.

8.  Entitlement to an initial disability rating greater than 10 percent for the service-connected right knee disability beginning on December 1, 2011.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1989 to April 1990 and from December 2003 to March 2005.

The issues have come to the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2009 rating decisions issued by the RO.

The Veteran also perfected an appeal as to the issue of service connection for degenerative disc disease of the low back.  However, he withdrew this matter from his appeal in writing in July 2009.  See 38 C.F.R. § 20.204 (2011).  Therefore, that issue is not currently before the Board.

In the May 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed additional VA treatment records in the Virtual VA paperless claims processing system dated up to May 2012.  However, the Board was not able to locate these records on the Virtual VA system.  

The appeal is being remanded to the RO in San Juan, Puerto Rico.  VA will notify the Veteran if further action is required on his part.


REMAND

First, as noted, in the May 2012 SSOC, the RO indicated that it had reviewed additional VA treatment records in the Virtual VA paperless claims processing system dated up to May 2012.  The RO confirmed that these records showed treatment for the disabilities on appeal. However, the Board was not able to locate VA treatment records dated from June 2011 to May 2012 in either the claims file or on the Virtual VA system.  

Therefore, all relevant VA treatment records dated from June 2011 to the present must be placed in the Virtual VA system, so that the RO and the Board can review these records.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Second, the Veteran must be scheduled for a VA examination to rate the current severity of his service-connected GERD disability.  His last VA examination for his service-connected disability was in August 2009, over three years ago.  

The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In this case, the Veteran continues to assert that his GERD disability has worsened.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of the service-connected GERD.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must take all indicated action to secure copies of complete records of all relevant VA medical treatment dated after June 2011 from the VA Medical Center (VAMC) in San Juan, Puerto Rico.  These VA treatment records must be associated with the other evidence in his claims file or placed on the Virtual VA paperless claims processing system for review.  (Previously in the May 2012 SSOC, the RO indicated that these records were actually on the Virtual VA system.  However, the Board was not able to locate or view these records on the Virtual VA system).   

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing VA treatment records and any other additional evidence, the RO should take all indicated action to have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected GERD disability.  

The purpose of this examination is to determine the current nature and extent of his GERD disability, its effect on his occupational and social functioning, and its impact on his daily activities.  

The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  

The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

3.  The RO then must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing all indicated development, the RO should readjudicate the matters on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and his attorney and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
 
No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



